DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/129876 A1; using US PGPub 2017/0081501 for English language citations) in view of Donnelly et al. (US PGPub 2013/0303653).
	Regarding claims 1 and 6-7, Kim teaches plasticizer compositions comprising a terephthalate-based plasticizer material and a citrate-based plasticizer material, present in a ratio range of terephthalate to citrate of 95:5 to 60:40 (abstract; [0009]-[0011]; [0047])(instant 90:10 to 60:40 (claim 1); instant 80:20 to 60:40 (claim 6)), wherein the terephthalate-based material is present from 1 to 99 wt% of the plasticizer composition ([0035]). Kim teaches the terephthalate-based material is selected from di(2-ethylhexyl)terephthalate and/or diisononyl terephthalate ([0013]; [0037]) and teaches the citrate-based material is preferably a non-hybrid alkyl substituted citrate having 4 to 9 carbon atoms including tributyl citrate and tripentyl citrate ([0018]-[0019]; [0041]; [0043]). Kim teaches the plasticizer composition may further include 1 to 100 parts by weight epoxidized oil (wherein the combination of terephthalate- and citrate-based plasticizers constitute the remainder; instant 70-99 wt% first; instant 1-30 wt% second (see also below)) ([0048]-[0049]).
	Kim invites the inclusion of epoxidized oil plasticizing additives but does not specifically teach an epoxidized alkyl ester of the structure claimed. However, Donnelly teaches use of epoxidized fatty acid alkyl esters either in place of or in combination with known epoxidized vegetable oil plasticizers ([0007]; [0012]; [0014]). Donnelly teaches such epoxidized fatty acid alkyl esters are present from about 5 to 30 wt% and are C1-C8 alkyl esters of epoxidized C14-C22 fatty acids ([0010]-[0011]) which are partially to fully epoxidized ([0013]). Donnelly teaches the epoxidized fatty acid alkyl esters are 
	Regarding claims 2-4, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above. As noted above, Donnelly teaches C1-C8 alkyl esters of epoxidized C14-C22 fatty acids which are partially to fully epoxidized. 
Donnelly does not specifically state a iodine value (claim 2), oxirane content (claim 3) or oxirane index (claim 4). However, Donnelly teaches the claimed alkyl esters of epoxidized fatty acids as claimed, comprising substantially overlapping carbon numbers as well as teaching full epoxidation. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
	Regarding claim 5, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above. As noted above, Donnelly teaches C1-C8 alkyl esters of epoxidized C14-C22 fatty acids and further teaches the C1-C8 alkyl groups are selected from straight chain, branched or cyclic aliphatic groups falling within the carbon range, including butyl, sec-butyl, etc. ([0011]).
	Regarding claims 8-9, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above and Kim further teaches the plasticizer composition is used in amounts of 5 to 150 parts by weight per 100 parts of resin selected from ethylene vinyl acetate, polyethylene, polypropylene, polyvinyl chloride, polystyrene, polyurethane and thermoplastic elastomers ([0077]).



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/129876 A1; using US PGPub 2017/0081501 for English language citations) in view of Kim et al. (WO 2017/018741; using US PGPub 2018/0066124; “Kim-2”).
	Regarding claims 1 and 6-7, Kim teaches plasticizer compositions comprising a terephthalate-based plasticizer material and a citrate-based plasticizer material, present in a ratio range of terephthalate to citrate of 95:5 to 60:40 (abstract; [0009]-[0011]; [0047])(instant 90:10 to 60:40 (claim 1); instant 80:20 to 60:40 (claim 6)), wherein the 
	Kim invites the inclusion of epoxidized oil plasticizing additives but does not specifically teach an epoxidized alkyl ester of the structure claimed. However, Kim-2 teaches plasticizer compositions comprising epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]) alone or with epoxidized oils ([0016]). Kim-2 teaches that such plasticizers result in excellent tensile strength, improved migration and volatile loss as well as controlled absorption rate and improved processability ([0007]-[0008]; [0081]). Kim-2 and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized thermoplastic compositions comprising epoxidized oil plasticizers. At the time of filing a person having ordinary skill in the art would have found it obvious to include the epoxy based alkyl esters of Kim-2 in the plasticizing composition of Kim and would have been motivated to do so as Kim invites the inclusion of epoxidized oil type plasticizers and further as Kim-2 teaches the epoxy-based alkyl ester compounds when 
	Regarding claims 2-4, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above. As noted above, epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]). Kim-2 further teaches an iodine value of less than 4 g I2/100g ([0013]; [0071])(instant claim 2), an epoxidation index of 1.5 or more ([0014]; [0074])(instant claim 4), and a oxirane value of 6% or more ([0069])(instant claim 3). Further, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 5, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above. As noted above, Kim-2 teaches epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]), including butyl, isobutyl, 2-ethylhexyl, octyl, isononyl ([0020]-[0022]).	
Regarding claims 8-9, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above and Kim further teaches the plasticizer composition is used in amounts of 5 to 150 parts by weight per 100 parts of resin selected from ethylene vinyl acetate, polyethylene, polypropylene, polyvinyl chloride, polystyrene, polyurethane and thermoplastic elastomers ([0077]).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767